Citation Nr: 9903100	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-49 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability 
characterized by severe headaches, dizziness, clouded vision, 
eye sensitivity to bright lights, reddening of the eyes, and 
eye leakage (tears), claimed as a residuals of exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service between January 1946 
and January 1966.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a September 1994 rating action with which the veteran 
disagreed in December 1994.  A statement of the case was 
issued in January 1995, and the transcript of the hearing at 
which the veteran testified at the RO in July 1995, is 
construed as his substantive appeal.  In due course, the 
veteran's appeal was subsequently forwarded to the Board.  


REMAND

The veteran essentially contends that the disabilities for 
which he seeks service connection are the result of his 
exposure to mustard gas while assigned to the Technical 
Escort Unit at the Army Chemical Center from June 1949 to 
June 1950.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  With respect to exposure to the certain 
vesicant agents, service connection may be granted if the 
evidence shows full-body exposure to certain of those agents 
during active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer; laryngeal 
cancer; lung cancer (except mesothelioma); squamous cell 
carcinoma of the skin, a chronic form of laryngitis, 
bronchitis, emphysema, asthma, chronic obstructive pulmonary 
disease, or acute nonlymphocytic leukemia.  38 C.F.R. § 
3.316(a) (1998).

Service connection, however, will not be established as the 
result of mustard gas exposure if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a non-service-related 
supervening condition or event as the cause of the claimed 
condition. 38 C.F.R. § 3.316(b) (1998).  

As has been held by the Court of Veterans Appeals, evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Furthermore, for the 
purpose of determining whether a well-grounded claim relating 
to exposure to toxic gases under 38 C.F.R. § 3.316 has been 
presented, the Board must assume that the lay testimony of 
exposure is true, particularly where the veteran may have one 
of the disorders listed in the regulation.  See Pearlman v. 
West, 11 Vet.App. 443 (1998).

In this case, the veteran has testified that he was exposed 
to mustard gas in service.  Thus, for purposes of this aspect 
of the veteran's appeal, the Board will presume his exposure 
as he has alleged.  In this regard, the Board also notes that 
the RO attempted to verify the veteran's mustard gas 
exposure, by contacting the
U. S. Army Chemical and Biological Defense Command.  The 
response from that organization was received in May 1995.  In 
that response, the RO was advised that the veteran was 
stationed with the Technical Escort Unit at the Army Chemical 
Center from June 1949 to June 1950.  Members of that unit 
were responsible for the decontamination of any leaking or 
ruptured containers of classified munitions which included 
chemical munitions.  The RO was also informed that it was 
highly probable that soldiers assigned to that unit were 
trained with actual chemical agents including mustard agent.

If it is presumed that the veteran was exposed to a mustard 
agent, and he were to present evidence that he has been 
diagnosed as having one or more of the disabilities 
enumerated in 38 C.F.R. § 3.316, he would have presented a 
very credible claim for benefits.  As indicated above, there 
is evidence in this case suggesting that the veteran was 
exposed to a mustard agent during service.  It does not 
appear, however, that the veteran was ever given the 
opportunity to present medical evidence of any current 
medical condition that he claims to be related to his mustard 
gas exposure.  What the veteran has presented, however, are 
numerous complaints relating to eye problems.  Since chronic 
conjunctivitis, keratitis, corneal opacities, and scar 
formation are among the disabilities for which service 
connection is presumed once it is established that full body 
exposure to nitrogen or sulfur mustard took place, in light 
of the veteran's complaints, he should be given an 
opportunity to submit medical evidence showing the medical 
conditions he is currently diagnosed to have, as well as 
scheduled for an examination for VA purposes.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The veteran should be contacted and asked to 
provide the names and addresses of those places at 
which he has received treatment for the 
disabilities he claims are service connected.  
After obtaining any appropriate authorization, the 
RO should attempt to obtain and associate with the 
claims file, copies of the records the veteran has 
identified.  

2.  Next, the veteran should be scheduled for 
appropriate VA medical examination(s) in order to 
determine the nature of any current disability he 
has, and if possible, its etiology.  In particular, 
the examiner should set forth the nature and 
etiology of any eye disability, and in particular, 
whether the veteran has chronic conjunctivitis, 
keratitis, corneal opacities, and scar formation, 
as listed in the mustard gas regulation.  The 
claims file, including this Remand, must be made 
available to the examiner prior to examination, so 
that he or she may be familiar with the veteran's 
pertinent medical history, and any additional 
tests, study, or consultation deemed necessary 
should be accomplished.  A complete rationale for 
any opinion expressed, with reference to supporting 
records should be provided.

3.  Next, the RO should review the evidence of 
record and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

4.  Thereafter, the RO should enter its 
determination with respect to whether service 
connection is warranted for any of the disabilities 
at issue.  If any decision is favorable to the 
veteran he should be asked whether this satisfies 
his request for benefits in full.  If he replies in 
the negative, or if he does not reply and any 
decision remains adverse to him, he and his 
representative should be furnished a supplemental 
statement of the case, and given an opportunity to 
respond before the case is returned to the Board 
for further review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 6 -


